Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered May 19, 1994, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree (two counts), criminally using drug paraphernalia in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant raises numerous issues regarding the legal sufficiency of the evidence which are unpreserved for appellate review (see, CPL 470.05 [2]; People v Murphy, 190 AD2d 870). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, including issues involving differences between the defendant’s testimony and that of the People’s witnesses, are primarily questions to be determined by the jury which saw and heard the witnesses (see, People v Caban, 120 AD2d 603). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Gar afolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Joy, Krausman and Luciano, JJ., concur.